Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142934 & (150)(153)(154)(157)                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  WHITESELL INTERNATIONAL                                                                                 Brian K. Zahra,
  CORPORATION,                                                                                                       Justices
           Plaintiff/Counter-Defendant/
           Appellee, Cross-Appellant,
  v                                                                SC: 142934
                                                                   COA: 287569
                                                                   Wayne CC: 05-518716-CZ
  WILLIAM WHITAKER,
           Defendant/Counter-Plaintiff/
           Appellant, Cross-Appellee,
  and

  MRC INDUSTRIAL GROUP, INC.,
           Defendant,
  and

  PIERCETEK, INC.,
            Defendant/Counter-Plaintiff.

  _________________________________________/

         On order of the Court, the motions for miscellaneous relief are GRANTED. The
  application for leave to appeal the January 18, 2011 judgment of the Court of Appeals
  and the application for leave to appeal as cross-appellant or for order of peremptory
  reversal are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2011                   _________________________________________
         t1114                                                                Clerk